DETAILED ACTION
This is an allowance of all claims filed on 12/18/2020. Claims 1, 5-10, 12-16 and 18-25 are considered. Claims 1, 10 and 16 have been amended. Claims 2-4, 11 and 17 are cancelled. Claims 1, 5-10, 12-16 and 18-25 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites the following allowable limitation: “determining a first size of the object segment; determining a second size of the first slice of data; and determining a third size of the second slice of data, wherein the second size of the first slice of data and the third size of the second slice of data are based on the first size of the object segment, wherein the second slice of data comprises all data associated with the object segment and the second size of the first slice of data is a same size as the third size of the second slice of data.”
Prior arts on record do not appear to teach or fairly suggest this concept. Based on this rationale, Claim 1 and its dependent claims 5-9 are allowed.
Under same rationale, Claim 10 and its dependent claims 12-15 and 21-23 are allowed.
Under same rationale, Claim 16 and its dependent claims 18-20 and 24-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/            Primary Examiner, Art Unit 2132